UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (96.5%) (a) Shares Value Aerospace and defense (0.8%) Airbus Group NV (France) 14,971 $939,730 Air freight and logistics (1.8%) Deutsche Post AG (Germany) 63,604 2,034,067 Airlines (0.7%) Japan Airlines Co., Ltd. (Japan) (UR) 30,400 831,973 Automobiles (4.2%) Daimler AG (Registered Shares) (Germany) 19,628 1,505,454 Nissan Motor Co., Ltd. (Japan) 184,900 1,804,058 Toyota Motor Corp. (Japan) 25,700 1,510,311 Banks (16.8%) Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 74,256 7,409 Banco Bilbao Vizcaya Argentaria SA (Spain) 74,256 889,422 Bank of Ireland (Ireland) (NON) 2,608,047 1,021,667 Bank of Queensland, Ltd. (Australia) 162,134 1,644,276 Barclays PLC (United Kingdom) 285,583 1,052,062 DNB ASA (Norway) 47,800 893,943 Erste Group Bank AG (Czech Republic) 17,729 404,140 HSBC Holdings PLC (United Kingdom) 288,147 2,932,574 ING Groep NV GDR (Netherlands) (NON) 231,383 3,291,143 Lloyds Banking Group PLC (United Kingdom) (NON) 598,692 741,851 Metro Bank PLC (acquired 1/15/14, cost $235,131) (Private) (United Kingdom) (F) (RES) (NON) 18,087 375,148 Mizuho Financial Group, Inc. (Japan) 417,000 745,270 Natixis SA (France) 109,284 751,655 Sumitomo Mitsui Financial Group, Inc. (Japan) 56,500 2,305,632 TSB Banking Group PLC (United Kingdom) (NON) (S) 139,296 624,786 UniCredit SpA (Italy) 179,491 1,405,596 Beverages (0.9%) Anheuser-Busch InBev NV (Belgium) 8,827 979,175 Building products (0.6%) Compagnie de Saint-Gobain (France) 14,839 675,877 Capital markets (0.9%) UBS AG (Switzerland) 61,980 1,075,360 Chemicals (1.3%) BASF SE (Germany) 15,601 1,430,929 Communications equipment (0.6%) Alcatel-Lucent (France) (NON) (S) 226,994 701,024 Construction and engineering (1.3%) Vinci SA (France) 26,128 1,512,805 Diversified financial services (1.8%) Challenger, Ltd. (Australia) 228,504 1,425,435 Eurazeo SA (France) 9,218 663,260 Diversified telecommunication services (3.5%) Com Hem Holding AB (Sweden) (NON) 47,642 347,112 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 8,700 541,455 Spark New Zealand, Ltd. (New Zealand) 386,252 895,889 Telecom Italia SpA RSP (Italy) 783,426 694,324 Telstra Corp., Ltd. (Australia) 164,246 759,856 Vivendi SA (France) 30,524 735,619 Electronic equipment, instruments, and components (0.6%) Hitachi, Ltd. (Japan) 84,000 639,304 Food and staples retail (0.7%) Seven & I Holdings Co., Ltd. (Japan) 16,300 632,818 WM Morrison Supermarkets PLC (United Kingdom) 74,624 203,552 Food products (1.8%) Kerry Group PLC Class A (Ireland) 15,660 1,104,273 Nestle SA (Switzerland) 13,034 956,040 Gas utilities (1.2%) Tokyo Gas Co., Ltd. (Japan) 237,000 1,333,087 Hotels, restaurants, and leisure (1.3%) TUI Travel PLC (United Kingdom) 239,875 1,506,601 Household durables (2.8%) Bellway PLC (United Kingdom) 49,804 1,258,609 Panasonic Corp. (Japan) 95,200 1,133,366 Skyworth Digital Holdings, Ltd. (China) 1,516,000 786,981 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 11,354 1,133,782 Industrial conglomerates (2.7%) Siemens AG (Germany) 17,518 2,087,908 Toshiba Corp. (Japan) 206,000 955,365 Insurance (7.9%) ACE, Ltd. 16,265 1,705,711 Admiral Group PLC (United Kingdom) 13,357 276,904 AIA Group, Ltd. (Hong Kong) 198,800 1,026,001 Allianz SE (Germany) 4,469 724,001 AXA SA (France) 61,076 1,504,121 Intact Financial Corp. (Canada) 12,800 828,723 Prudential PLC (United Kingdom) 87,836 1,950,907 SCOR SE (France) 29,038 905,915 Internet software and services (0.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 8,621 765,976 Machinery (1.4%) NSK, Ltd. (Japan) 58,000 826,807 SMC Corp. (Japan) 2,600 718,002 Media (2.6%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 35,659 542,382 Liberty Global PLC Ser. C (United Kingdom) 21,700 890,026 WPP PLC (United Kingdom) 76,073 1,521,621 Metals and mining (2.7%) BHP Billiton, Ltd. (Australia) 31,544 928,133 Fortescue Metals Group, Ltd. (Australia) 133,512 404,086 Glencore Xstrata PLC (United Kingdom) 167,931 929,171 voestalpine AG (Austria) 20,553 812,315 Multi-utilities (2.0%) Centrica PLC (United Kingdom) 277,354 1,379,216 Veolia Environnement SA (France) 48,512 851,452 Oil, gas, and consumable fuels (10.1%) BG Group PLC (United Kingdom) 28,796 529,695 EnCana Corp. (Canada) 77,300 1,641,318 Genel Energy PLC (United Kingdom) (NON) 62,262 842,039 Origin Energy, Ltd. (Australia) 72,723 949,860 Royal Dutch Shell PLC Class A (United Kingdom) 141,433 5,398,337 Suncor Energy, Inc. (Canada) 57,600 2,084,493 Personal products (0.9%) Asaleo Care, Ltd. (Australia) (NON) 578,153 964,931 Pharmaceuticals (9.3%) Astellas Pharma, Inc. (Japan) 132,000 1,967,278 AstraZeneca PLC (United Kingdom) 24,854 1,780,644 Bayer AG (Germany) 9,917 1,388,909 GlaxoSmithKline PLC (United Kingdom) 43,217 989,151 Sanofi (France) 39,707 4,479,553 Real estate investment trusts (REITs) (1.5%) Hibernia REIT PLC (Ireland) (NON) 691,120 1,004,062 Shopping Centres Australasia Property Group (Australia) 504,144 740,624 Real estate management and development (2.1%) Hongkong Land Holdings, Ltd. (Hong Kong) 109,000 739,788 Mitsui Fudosan Co., Ltd. (Japan) 36,000 1,103,959 Sun Hung Kai Properties, Ltd. (Hong Kong) 34,000 481,063 Specialty retail (0.6%) Kingfisher PLC (United Kingdom) 135,717 711,309 Technology hardware, storage, and peripherals (1.4%) Konica Minolta Holdings, Inc. (Japan) 58,400 632,724 Samsung Electronics Co., Ltd. (South Korea) 807 903,429 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 48,100 1,565,666 Philip Morris International, Inc. 6,800 567,120 Trading companies and distributors (1.7%) ITOCHU Corp. (Japan) 51,900 634,652 Mitsubishi Corp. (Japan) 65,500 1,342,475 Wireless telecommunication services (2.4%) SK Telecom Co., Ltd. (South Korea) 2,847 781,832 Vodafone Group PLC (United Kingdom) 578,818 1,907,973 Total common stocks (cost $97,033,107) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 0.875%, November 30, 2016 (i) $112,000 $112,745 Total U.S. treasury Obligations (cost $112,745) SHORT-TERM INVESTMENTS (3.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 1,205,526 $1,205,526 Putnam Short Term Investment Fund 0.06% (AFF) Shares 2,018,451 2,018,451 SSgA Prime Money Market Fund 0.01% (P) Shares 30,000 30,000 U.S. Treasury Bills with an effective yield of 0.02%, December 4, 2014 (SEGSF) $210,000 209,994 U.S. Treasury Bills with an effective yield of 0.05%, January 8, 2015 (SEGSF) 110,000 109,995 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEGSF) 241,000 240,984 U.S. Treasury Bills with an effective yield of 0.02%, November 28, 2014 (SEGSF) 110,000 109,996 Total short-term investments (cost $3,924,936) TOTAL INVESTMENTS Total investments (cost $101,070,788) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $75,300,730) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/15/14 $2,241,883 $2,414,918 $(173,035) Euro Buy 12/17/14 674,329 700,753 (26,424) Barclays Bank PLC British Pound Sell 12/17/14 1,143,771 1,164,900 21,129 Canadian Dollar Sell 10/15/14 1,055,142 1,106,701 51,559 Hong Kong Dollar Buy 11/19/14 1,429,905 1,433,022 (3,117) Japanese Yen Buy 11/19/14 307,369 319,475 (12,106) Singapore Dollar Buy 11/19/14 788,176 805,960 (17,784) Swedish Krona Buy 12/17/14 806,001 829,026 (23,025) Swiss Franc Buy 12/17/14 2,267,405 2,356,138 (88,733) Citibank, N.A. British Pound Buy 12/17/14 2,740,352 2,790,764 (50,412) Canadian Dollar Sell 10/15/14 1,166,806 1,223,884 57,078 Danish Krone Buy 12/17/14 434,141 451,790 (17,649) Euro Sell 12/17/14 4,104,487 4,265,565 161,078 Japanese Yen Buy 11/19/14 999,612 1,036,930 (37,318) Credit Suisse International Australian Dollar Buy 10/15/14 1,122,997 1,196,060 (73,063) Australian Dollar Sell 10/15/14 1,122,997 1,130,507 7,510 British Pound Sell 12/17/14 2,677,494 2,726,550 49,056 Japanese Yen Buy 11/19/14 632,980 634,545 (1,565) Norwegian Krone Buy 12/17/14 808,215 836,804 (28,589) Swedish Krona Buy 12/17/14 615,938 633,552 (17,614) Swiss Franc Buy 12/17/14 42,977 38,452 4,525 Deutsche Bank AG British Pound Sell 12/17/14 1,064,388 1,084,024 19,636 Euro Buy 12/17/14 7,863,595 8,133,751 (270,156) Goldman Sachs International Japanese Yen Buy 11/19/14 370,408 395,556 (25,148) HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 573,133 576,989 (3,856) Australian Dollar Sell 10/15/14 573,133 606,997 33,864 British Pound Sell 12/17/14 1,011,573 1,025,866 14,293 Canadian Dollar Sell 10/15/14 1,448,600 1,521,525 72,925 Euro Sell 12/17/14 710,219 737,855 27,636 JPMorgan Chase Bank N.A. British Pound Buy 12/17/14 6,694,787 6,808,542 (113,755) Canadian Dollar Sell 10/15/14 909,113 953,482 44,369 Euro Buy 12/17/14 265,511 276,140 (10,629) Japanese Yen Buy 11/19/14 15,055 19,707 (4,652) New Zealand Dollar Sell 10/15/14 753,600 832,512 78,912 Norwegian Krone Buy 12/17/14 157,079 162,638 (5,559) Singapore Dollar Buy 11/19/14 958,823 980,281 (21,458) Swedish Krona Buy 12/17/14 641,265 659,669 (18,404) Swiss Franc Buy 12/17/14 3,239,524 3,366,264 (126,740) State Street Bank and Trust Co. Australian Dollar Sell 10/15/14 668,568 738,076 69,508 Euro Buy 12/17/14 2,626,043 2,729,793 (103,750) Israeli Shekel Buy 10/15/14 563,794 605,865 (42,071) Swedish Krona Buy 12/17/14 569,066 585,298 (16,232) UBS AG British Pound Sell 12/17/14 3,177,610 3,235,806 58,196 Canadian Dollar Sell 10/15/14 216,277 226,845 10,568 Euro Sell 12/17/14 4,609,476 4,790,564 181,088 Swiss Franc Sell 12/17/14 823,901 856,236 32,335 WestPac Banking Corp. Australian Dollar Buy 10/15/14 284,904 286,823 (1,919) Australian Dollar Sell 10/15/14 284,904 306,704 21,800 British Pound Sell 12/17/14 2,674,578 2,723,358 48,780 Euro Sell 12/17/14 1,902,428 1,977,268 74,840 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $113,489,344. (b) The aggregate identified cost on a tax basis is $101,679,449, resulting in gross unrealized appreciation and depreciation of $16,245,588 and $4,381,019, respectively, or net unrealized appreciation of $11,864,569. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $375,148, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $— $33,384,400 $31,365,949 $917 $2,018,451 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,205,526, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,141,559. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 4,100 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $822,699 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 24.8% Japan 18.9 France 12.2 Germany 9.2 Australia 7 United States 4.4 Canada 4.1 Netherlands 2.9 Ireland 2.8 Hong Kong 2 Italy 1.9 Switzerland 1.8 South Korea 1.5 China 1.4 Spain 1.3 Belgium 0.9 New Zealand 0.8 Norway 0.8 Austria 0.7 Other 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $179,161 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $877,405 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $551,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $890,026 $12,280,692 $— Consumer staples 567,120 7,540,237 — Energy 3,725,811 7,719,931 — Financials 2,534,434 32,332,826 375,148 Health care — 10,605,535 — Industrials — 12,559,661 — Information technology 765,976 2,876,481 — Materials — 4,504,634 — Telecommunication services — 6,664,060 — Utilities — 3,563,755 — Total common stocks U.S. treasury obligations $— $112,745 $— Short-term investments 2,048,451 1,876,495 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(194,078) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$1,140,685	$1,334,763 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$80,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# – 72,688 218,156 61,091 19,636 – 148,718 123,281 69,508 282,187 145,420 1,140,685 Total Assets $– $72,688 $218,156 $61,091 $19,636 $– $148,718 $123,281 $69,508 $282,187 $145,420 $1,140,685 Liabilities: Forward currency contracts# 199,459 144,765 105,379 120,831 270,156 25,148 3,856 301,197 162,053 – 1,919 1,334,763 Total Liabilities $199,459 $144,765 $105,379 $120,831 $270,156 $25,148 $3,856 $301,197 $162,053 $– $1,919 $1,334,763 Total Financial and Derivative Net Assets $(199,459) $(72,077) $112,777 $(59,740) $(250,520) $(25,148) $144,862 $(177,916) $(92,545) $282,187 $143,501 $(194,078) Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– $– $– Net amount $(199,459) $(72,077) $112,777 $(59,740) $(250,520) $(25,148) $144,862 $(177,916) $(92,545) $282,187 $143,501 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
